Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Claim Objections
Claims 1, 3, 12 and 18 are objected to because of the following informalities:  
In claim 1 line 1, “An VTOL…” should read “A VTOL…”.
In claim 1 line 3, “a plurality duct systems…” should read “a plurality duct system…”.
In claim 3 line 2, “…the plurality of duct systems…” should read “…the plurality duct system…”.
In claim 12 line 2, “…the body thus creating…” should read “…the body creating…”
In claim 12 line 3, “…operational, the pressure…” should read “…operational, and the pressure…”
In claim 18 lines 2-3, “…vehicle thus creating…” should read “…vehicle creating…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 9-10, 13 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what “VTOL” stands for.
	Claim 1 recites the limitation “each of the duct systems expelling downwardly”. It is unclearly what is being expelled downwardly. For the examination purpose it would be considered to be expelling “air”.
Claim 2 recites the limitation “the duct systems also expel outwardly in addition to downwardly”. It is also unclearly what is being expelled. For the examination purpose it would be considered to be expelling “air”. 
Claims 2, 3, 13 and 20 recites limitations “outwardly” and “downwardly”. It is unclearly also unclear how “outwardly” differs from “downwardly”. As such, “outwardly” would be considered to be “rearwardly” in light of the specification. 
Claims 3, 5 and 13 recites limitations “forward portion”, “rearward portion”, “front”, “and “rear” associated with the aerial device without any reference points. Since these positions are associated with ducts and outlets, the reference points would be engines associated with respective ducts and outlets.
Claim 9 recites the limitation "the craft has an overall 3-D volume meeting a plurality of automotive 3-D requirements" in lines 2-3.  Firstly, it is unclear what “craft” refers to. For the examination purpose “craft” would be considered to be the VTOL aerial device. Secondly, the scope of “a plurality of automotive 3-D requirements” are unclear, and thus won’t be considered for the examination.
Claim 10 recites limitations “similar” and “conventional”. It is unclear what are the scope of these limitations in terms of claim, and thus won’t be considered for the examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 9-11, 13-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 4,171,112). 
Regarding claim 1, Harvey ‘112 teaches (figures 1-4) a VTOL aerial device (10) (Col. 2 Lines 5-6) comprising:
a body;
a plurality duct system (clearly seen in figure 3), each duct system including a fan (each duct carry gas turbine propulsion engines which has fans);
each duct system having an air intake, the air intakes of engines (12, 13) opening in a forward direction, each of the duct system expelling air downwardly (clearly seen in figures 1-4);
but it is silent about each of the air intakes opening in a forward direction.
However, it would have been obvious to one of ordinary skill in the art to have the air intake of engine (14) opening in a forward direction as well. One of ordinary skill in art would recognize that doing so would maximize the airflow inside the engine (14) and improve its performance.
Regarding claim 2, modified Harvey ‘112 teaches (figures 1-4) the VTOL aerial device (10)  wherein the duct systems also expel air outwardly/rearwardly in addition to downwardly (Col. 2 Lines 54-59).
Regarding claim 3, modified Harvey ‘112 teaches (figures 1-4) the VTOL aerial device (10) comprising:
a first, a second, a third, and a fourth duct in the plurality duct system (as shown in the figure below);
each of the first and second ducts being configured to intake air from above the body and then being reversed to expel air at a substantially downwardly and outwardly/rearwardly from a forward portion of the aerial vehicle (as shown in the figure 2, nozzles 17 and 18, associated with engine 14, are in front of the engine 14 i.e. at the forward portion of the aerial vehicle); and
each of the third and fourth ducts being configured to receive air from above the body and expel air downwardly and outwardly/rearwardly at a substantially rearward portion of the aerial device (as shown in figure 2, nozzles 15 and 16, associated with engines 13 and 12 respectively are in rear of the engines 13 and 12 i.e., at the rear ward portion of the aerial vehicle).

    PNG
    media_image1.png
    281
    486
    media_image1.png
    Greyscale

Regarding claim 4, modified Harvey ‘112 teaches (figures 1-4) the VTOL aerial device (10) wherein at least two of the first, second, third, and fourth ducts are configured into a lift-creating profile provided underneath the body (Col. 2 Lines 37-40; nozzles 15-18 are associated with ducts).
Regarding claim 5, modified Harvey ‘112 teaches (figures 1-4) the VTOL aerial device (10) wherein the first, second, third, and fourth ducts terminate at a first outlet, a second outlet, a third outlet, and a fourth outlet, respectively, wherein the first outlet is located on a front left hand side of the aerial device,  the second outlet is located at a front right hand side of the aerial device, the third outlet is located at a rear left had side of the aerial device, and the fourth outlet is located at a rear right hand side of the aerial device (as shown in the figure above).
Regarding claim 9, modified Harvey ‘112 teaches (figures 1-4) the VTOL aerial device (10) wherein the body and first, second, third and fourth ducts are all configured into the craft/aerial vehicle such that the aerial vehicle has an overall 3-D volume (clearly seen in figures 1-4).
Regarding claim 10, modified Harvey ‘112 teaches (figures 1-4) the VTOL aerial device (10) has an overall footprint of an automobile (four nozzles represents the four wheel of an automobile).
Regarding claim 11, modified Harvey ‘112 teaches (figures 1-4) an aerial device (10) (Col. 2 Lines 5-6) comprising:
a body configured to include a payload;
first and second ducted fans included in first and second reversing duct systems, respectively, each of the first and second duct system being configured to receive air from a substantially forward direction and then expel air in a substantially downward direction; and
third and fourth ducted fans included in third and fourth duct systems, each of the third and fourth duct system being configured to expel air in a substantially downward direction.
(Claim 11 is similar in scope to claims 1-3; therefore, claim 11 is rejected under same rationale as claims 1-3).
Regarding claim 13, modified Harvey ‘112 teaches (figures 1-4) the aerial device (10)  wherein each of the third and fourth duct systems include: (i) a substantially-forward facing intake opening leading into a subtle elbow, the subtle elbow accepting air from the intake opening, and directing the air both downward and also outward/rearward from the rear of the aerial device (clearly seen in figure 3).
Regarding claim 14, modified Harvey ‘112 teaches (figures 1-4) the aerial device (10) wherein the body is configured to create aerodynamic lift when traveling horizontally.
Regarding claim 15, modified Harvey ‘112 teaches (figures 1-4) the aerial device (10) wherein each of the first, second, third, and fourth duct systems include intakes located above the body creating a pressure drop above the body when the ducted fans are operational, and the pressure drop creating lift (the arrangement is clearly shown in figures 1-2 which will result in the pressure drop above the body).
Regarding claim 16, modified Harvey ‘112 teaches (figures 1-4) the aerial device (10) but it is silent about the payload is a human. However, it would have been obvious to one in ordinary skill of the art to have used payload as a human. One of ordinary skill in art would recognize that doing so would transport human from point A to point B.
Regarding claim 19, modified Harvey ‘112 teaches (figures 1-4) the aerial device (10) wherein the first and second ducts are substantially symmetrical about a vertical plane taken along the length of the aerial device,  and the third and fourth ducts are also substantially symmetrical about the vertical plane taken along the length of the aerial device (clearly seen in figure 3).
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 4,171,112) as applied to claim 5 above, and further in view of Moller (US 5,115,996).
Regarding claims 6-8, modified Harvey ‘112 teaches (figures 1-4) the VTOL aerial device (10) but it is silent about a control system on the aerial device configured to create:
a roll-inducing thrust output differential between: (i) the first and third outlets; and (ii) the second and fourth outlets; 
a pitch-inducing thrust output differential between: (i) the first and second outlets; and (ii) the third and fourth outlets; and
a yaw-inducing thrust output differential between: (i) the first and fourth outlets; and (ii) the second and third outlets.
However, Moller ‘996 teaches a VTOL aircraft comprising elongated fuselage (10) with four nacelles (12, 14, 16 and 18) attached to the fuselage and a flight control system comprising computers (130, 132 and 134) which receives the input electrical control signals, calculates the required amount of control actuations, and sends the control information to both the nacelle vane actuators (138) and engine throttle for pitch, roll and yaw control during full forward flight or transitioning flight,  (Col. 5 Lie 5-8; Col. 11 Lines 1-31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Harvey ‘112 to incorporate the teachings of Moller ‘996 to configure a control system as claimed above. One of ordinary skill in art would recognize that doing so would maintain stability during flights.
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 4,171,112) as applied claim 11 above, and further in view of Bevilaqua (US 2003/0183723) and Calderon (US 3,375,998).
Regarding claim 17, modified Harvey ‘112 teaches (figures 1-4) the aerial device (10) but it is silent about at least one of the first, second, third or fourth duct systems are incorporated into an underside configuration for the aerial device wherein the at least a portion of the underside configuration comprises an under cambered floor creating lift for the aerial device.
Bevilaqua ‘723 teaches (figures 1-2) a single engine V/STOL type aircraft (10) comprising engine (30) with engine inlet duct (28), a first exhaust nozzle section (62) extending form the rear of the fan duct (50) and a pair of exhaust nozzles (82, 83) in the shape of 90 degree elbows coupled to the fan exhaust nozzle section (62) wherein exhaust nozzles (82, 83) are rotatable (Para 0038, 0039, 0043; air inlet duct (28), fan duct (50), first exhaust nozzles section (62) and fan exhaust nozzles (82, 83) forms a duct system which is incorporated into an underside configuration for an aircraft (clearly seen in figure 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Harvey ‘112 to incorporate the teachings of Bevilaqua ‘723 to configure at least one of the first, second, third, or fourth duct systems incorporated into an under-side configuration of the aerial device. One of ordinary skill in art would recognize that doing so would enable to have fuselage of bigger volume.
Calderon ‘998 teaches wing’s under surface shaped to have high local under camber (Col. 4 Lines 67-69). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Harvey ‘112 to incorporate the teachings of Calderon ‘998 to configure at least a portion of the underside configuration comprising an undercambered floor creating lift for the aerial device. One of ordinary skill in art would recognize that doing so would enhance high lift (Col. 4 Line 69).
Regarding claim 18, modified Harvey ‘112 teaches (figures 1-4) the aerial device (10) wherein each of the first and second duct systems are configured to facilitate the shape of the undercambered floor of the vehicle creating positive pressure underneath the aerial vehicle during forward motion creating lift (modified Harvey ‘112 teaches the arrangement which will result in the positive pressure underneath the vehicle).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 4,171,112) in view of Moller (US 5,115,996).
Regarding claim 20, modified Harvey ‘112 teaches (figures 1-4) an aircraft, comprising:
a body configured to accommodate a human passenger;
first and second ducted fan systems configured to intake air and expel the air downwardly and outwardly;
third and fourth ducted fan systems configured to intake air and expel the air downwardly and outwardly;
a control system on the aircraft, the control system configured to create:
a roll-inducing thrust output differential between: (i) the first and third outlets; and (ii) the second and fourth outlets; 
a pitch-inducing thrust output differential between: (i) the first and second outlets; and (ii) the third and fourth outlets; and
a yaw-inducing thrust output differential between: (i) the first and fourth outlets; and (ii) the second and third outlets.
(Claim 20 is similar in scope to claims 1, 3, 5-8 and 16; therefore, claim 11 is rejected under same rationale as claims 1, 3, 5-8 and 16).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642